           Case 2:21-cv-00842-RAJ-MLP Document 22 Filed 08/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALASKA MARINE LINES INC,

 9                             Plaintiff,                 Case No. C21-842 RAJ-MLP

10          v.                                            MINUTE ORDER

11   DUNLAP TOWING COMPANY,

12                             Defendant.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          The Court received a stipulated motion to extend discovery deadlines in this matter. (Dkt.

17   # 21.) The parties request the FRCP 26(f) conference deadline be extended until 14 days after the

18   Court’s decision on the pending motion for remand, the initial disclosure deadline be extended

19   until 30 days after the Court’s decision on the pending motion for remand, and the joint status

20   report deadline be extended until 21 days after the Court’s decision on the pending motion for

21   remand. (Id.)

22

23

24

25
     MINUTE ORDER - 1
            Case 2:21-cv-00842-RAJ-MLP Document 22 Filed 08/23/21 Page 2 of 2




 1          The Court hereby strikes the pending FRCP 26(f) conference deadline, initial disclosure

 2   deadline, and joint status report deadline and directs the parties to submit a joint status report

 3   seven days after the Report and Recommendation regarding the motion to remand is issued.

 4

 5          Dated this 23rd day of August, 2021.

 6                                                          Ravi Subramanian
                                                            Clerk of Court
 7
                                                        By: Tim Farrell
 8                                                          Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     MINUTE ORDER - 2
